                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,
           Plaintiff/Counter-Defendant,
v.                                                            No. CV 18-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC,
         Defendant/Counter-Plaintiff/
         Third-Party Plaintiff,
v.

3 BEAR DELAWARE OPERATING-NM, LLC,
          Third-Party Defendant.

                   ORDER ON MOTION FOR STATUS CONFERENCE
       THIS MATTER is before the Court on Defendant Panhandle Maintenance LLC’s

Motion for Status Conference (the “Motion”), (Doc. 94), filed October 3, 2019. In the

Motion, Defendant requests the Court set a status conference to discuss the “proper scope

of the [Court ordered Rule 30(b)(6)] deposition” and address the scheduling conflicts that

arose for holding the deposition between the three interested parties. (Doc. 94 at 1-2). At

the October 4, 2019, oral argument on 3 Bear’s Motion for Summary Judgment, the

presiding Judge discussed the contours of Defendant’s request for a status conference.

See (Doc. 95). The presiding Judge instructed counsel “to notify Judge Garza’s law clerk if

[a] status conference is still needed.” (Doc. 95 at 2).
       Counsel has not notified the Court of the need to conduct an additional status

conference. As such, the Court will DENY Defendant Panhandle Maintenance LLC’s

Motion for Status Conference, (Doc. 94). The Court notes, however, that the previously

scheduled pre-settlement status conference, set for October 7, 2019 at 1:30p.m. before

the undersigned, will be conducted as originally scheduled.

   IT IS SO ORDERED.

                                ___________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
